United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                               ___________

                               No. 06-3653
                               ___________

Lance Gerald Milliman,                *
                                      *
           Appellant,                 *
                                      *   Appeal from the United States
     v.                               *   District Court for the
                                      *   District of Minnesota.
Betty Jean Lindemoen; Charles         *
Weaver; Beverly Anderson; Kim         *   [UNPUBLISHED]
Brandell; Susan Fallek Rogers;        *
Colia Ceisel; Janice Allen; Dorrie    *
Estebo; Bethany Lindberg; Robert      *
Tipp; Kelly O’Brien; Susan Myklebye   *
Williams; Michael Campion; Kay        *
Gavinski; Jill Prohofsky,             *
                                      *
           Appellees.
                               ___________

                          Submitted: March 7, 2008
                             Filed: March 25, 2008
                              ___________

Before BYE, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.
       Lance Milliman appeals the district court’s1 dismissal, following remand by this
court, see Milliman v. Lindemoen, 30 Fed. Appx. 669, 669-70 (8th Cir. 2002)
(unpublished per curiam), of his 42 U.S.C. § 1983 complaint against his former wife
(Lindemoen), the then and present Commissioner of the Minnesota Department of
Public Safety, various Minnesota judicial officers, and employees of Anoka County,
Minnesota, based on their involvement in child-support and related driver’s license-
suspension proceedings against Milliman. Upon de novo review, see Mosby v. Ligon,
418 F.3d 927, 931 (8th Cir. 2005) (dismissal for lack of subject matter jurisdiction is
reviewed de novo), we affirm for the reasons stated by the district court. See 8th Cir.
R. 47B.
                       ______________________________




      1
       The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Raymond
L. Erickson, United States Magistrate Judge for the District of Minnesota.
                                          -2-